Citation Nr: 1544852	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  14-17 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1954 to February 1956.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran filed a timely substantive appeal regarding his claim for service connection for tinnitus.  In a rating decision dated in August 2015, the RO granted service connection for tinnitus.  Accordingly, this decision is limited to the issue set forth on the cover page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bilateral hearing loss is related to his in-service noise exposure.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA redefined VA's duties to notify and assist a VA claimant in the development of a claim.  It applies in the instant case.  However, as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.

The Veteran's service treatment records are not available.  By letter dated in December 2011, the RO informed him that efforts to obtain his service treatment records had been exhausted, and he was advised he could submit records that could substitute for the service treatment records.  Under such circumstances VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of this claim is undertaken with this duty in mind.  The cited caselaw does not lower the legal standard for proving a claim of service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the appellant's VA record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Private medical records show that when the Veteran was seen in December 1999, it was noted he had a sensorineural hearing loss.  A hearing aid evaluation was recommended.  

A VA audiometric examination was conducted in May 2012.  The diagnosis was sensorineural hearing loss in each ear.  The examiner stated he was unable to provide an opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.  He noted that while the Veteran's file was available for review, the medical records were not and, therefore, he could not form an opinion without resort to speculation.

On May 2015 VA audiometric examination, testing again demonstrated a sensorineural hearing loss in each ear.  The examiner commented that she could not formulate a medical opinion regarding the etiology of the Veteran's bilateral hearing loss without resorting to speculation.  She acknowledged that the Veteran's service treatment records had not been located.  She noted he had been asked to weigh the Veteran's assertions regarding the onset of his hearing loss, but because there were no service treatment records or private medical records from any time near service, she could not opine without resorting to speculation.  (The examiner stated the first hearing evaluation was in February 2007.)  She also indicated there was no evidence to which the Veteran's statements could add weight.  In the absence of any evidence to review, any opinion she provided would be speculative.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Hearing loss disability for VA compensation purposes is defined in 38 C.F.R. § 3.385.  Impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

To establish service connection for hearing loss, it is not required that a hearing loss disability under 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by such standards must be currently present; service connection is possible if a current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

The Veteran's discharge certificate shows he was assigned to an anti-aircraft artillery battalion.  Thus, the Board concedes that he was subjected to acoustic trauma during service.  It is not disputed that he has a sensorineural hearing loss.

The Board acknowledges the Veteran has provided contradictory statements as to whether he was seen for complaints of hearing loss during service.  In December 2011, when he was requested to provide information to reconstruct medical data from service, he stated he had not been treated in service for hearing loss.  However, in his notice of disagreement, he asserted that when he was stationed in Germany, he went to the medics after being on the firing range and complained of loss of hearing.  He was told his symptoms would go away.  

While the VA examiner stated that the initial evidence of the Veteran's hearing loss was in 2007, this ignored the fact that he was found to have a hearing loss in 1999.  In addition, the examiner failed to consider the Veteran's October 2011 statement that he sought treatment for hearing problems in 1961, and that he was informed at that time that his hearing loss was probably caused by being in the artillery.

The fact service connection has been established for tinnitus adds weight to the Veteran's claim that his hearing loss is related to service because "an associated hearing loss is usually present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82.  Approach to the Patient with Ear Problems.  While the supporting medical evidence is not unequivocal, it has nevertheless placed the pertinent record in relative equipoise.  The Board concludes, therefore, that service connection for bilateral hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


